[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court dissolved the marriage of the parties on January 2, CT Page 4994 1991. At that time, a property division was ordered, but jurisdiction was reserved on the issue of alimony. Hearings were held on that subject on May 18, 19 and 20, 1992.
The court has carefully considered the evidence presented as well as the arguments of counsel. It has reached its decision after reviewing the criteria set forth in Connecticut General Statutes 46b-81 and 46b-82.
The court finds that each party must bear some responsibility for the breakdown of the marriage.
The defendant shall pay to the plaintiff as periodic alimony the sum of $800.00 per month, payable in advance, one-half on the first day and one-half on the fifteenth day of each month. The payments shall continue until the death of either party, the plaintiff's remarriage or until January 1, 2001, whichever event first occurs. A contingent wage withholding order may enter.
The question as to the effective date of this order was argued by counsel. A request for a hearing on the issue of alimony was filed in October, 1991, and the matter was assigned for early December, 1991. However, no hearings were held until recently.
The court concludes that it would be equitable to make the periodic alimony award effective as of January 1, 1992. The defendant started working in September, 1991 and was prepared to attend a hearing in December, 1991. If the matter were heard at that time, the order would have become effective in either December, 1991 or January, 1992. The defendant has not demonstrated any prejudice to him caused by the delay in the hearing.
Therefore the defendant currently owes periodic alimony payments for the months of January through May, 1992 at the rate of $800 per month. This is a period of five months and totals the sum of $4,000.00.
The defendant shall discharge this obligation as follows: the sum of $2,000 shall be paid to the plaintiff within 10 days of this order; the balance of $2,000 shall be paid at the rate of $200 per month, commencing with the June, 1992 payment of periodic alimony. One half, or $100, shall be paid on the first day of the month and the other half on the fifteenth day of the month until the entire $2,000 is paid. CT Page 4995
Judgment may enter accordingly.
NOVACK, J.